DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
Figure 4 is described in the specification as “a schematic diagram of a rapid thermal processing system,” (paragraph [00113]). A substantially identical system is depicted in Figure 1 of US 8,961,743. Prior art refence US 9,631,145 also depicts a substantially identical system. Therefore, the subject matter of Figure 4 is clearly prior art. See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the one or more sugars" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the one or more starches" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the particulate solid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger et al. (US 2014/0352204), hereafter referred to as Belanger.
With regard to claim 1: Belanger teaches a method of producing a liquid pyrolysis product (bio-oil) (abstract, Figure 1, paragraphs [0040]-[0043]), the method comprising:
i) pyrolyzing biomass (wood) using a pyrolyzer 110 to form gaseous pyrolysis products (gases) 112 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
ii) condensing a portion of the gaseous pyrolysis products to form the liquid pyrolysis product, wherein the condensing comprises contacting the gaseous pyrolysis products with a non-aqueous coolant (undecane) in condensers 130 and 134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
iii) and separating at least a portion of the liquid pyrolysis product (bio-oil) from the non-aqueous coolant, e.g. by solvent extraction or vacuum process 150 (Figure 1, paragraphs [0019] and [0041]).
Belanger does not explicitly teach that the liquid pyrolysis product (bio-oil) is a low-formaldehyde product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. However, the nature of the product produced by the claimed method is understood to be inherent result thereof. As discussed above, Belanger anticipates all of the active method steps of claim 1. Therefore, Belanger’s method necessarily yields the same results as the claimed method. In other words, because the method of Belanger anticipates all the active method steps of claim 1, the method of Belanger necessarily produces the same product as the claimed method, i.e. a low-formaldehyde product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. Examiner notes that suggesting otherwise would necessarily also suggest that the method of claim 1 omits method steps and/or elements that are necessary to obtain the low-formaldehyde product.
With regard to claim 4: In Belanger, the biomass is wood (paragraph [0040]). It is understood that wood comprises cellulose, which is a polysaccharide, i.e. a sugar.
With regard to claim 6: In Belanger, the biomass is wood (paragraph [0040]). It is understood that wood comprises both cellulose and hemicellulose, both of which are polysaccharides, i.e. sugars. Thus, it is understood that the biomass comprises an impure mixture of different sugars, i.e. impure in the sense that the biomass (wood) is not merely comprised of a single sugar.
With regard to claim 8: The biomass is wood (paragraph [0040]), which is understood to be a cellulosic biomass.
With regard to claim 15: The low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). It is notoriously-well understood that bio-oil is comprised of a mixture of chemicals. Examiner notes that essentially every physical substance can be fairly described as being comprised of one or more chemicals.
With regard to claim 16: The low-formaldehyde product may be processed into a chemical, i.e. a chemical fuel comprised of diesel and bio-oil (paragraph [0044]). Examiner notes that essentially every physical substance can be fairly described as being comprised of one or more chemicals.
With regard to claim 17: A chemical, i.e. a chemical fuel comprised of diesel and bio-oil, is derived from the low-formaldehyde product (paragraph [0044]). Thus, Examiner notes that essentially every physical substance can be fairly described as being comprised of one or more chemicals.
With regard to claim 18: The low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). It is notoriously-well understood that bio-oil is comprised of a mixture of chemicals. Examiner notes that essentially every physical substance can be fairly described as being comprised of one or more chemicals. Therefore, the low-formaldehyde product (bio-oil) is understood to necessarily be rich in one or more certain (particular) chemicals.
With regard to claim 19: The low-formaldehyde product is a liquid bio-oil (paragraphs [0040]-[0042]). Said liquid bio-oil is necessarily capable of being used as a solvent, i.e. a solvent for dissolving compounds soluble therein and/or incorporating liquids miscible therein.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger in view of evidence from Roel et al. (“Controlling the Water Content of Biomass Fast Pyrolysis Oil”), hereafter referred to as Roel.
With regard to claim 3: Belanger teaches a method of producing a liquid pyrolysis product (bio-oil) (abstract, Figure 1, paragraphs [0040]-[0043]), the method comprising:
i) pyrolyzing biomass (wood) using a pyrolyzer 110 to form gaseous pyrolytic stream (gases) 112 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]). Water is necessarily a product of biomass pyrolysis, as evidenced by Roel, who teaches that “water is the most abundant component in pyrolysis oil,” (see section 1, “Introduction”). Therefore, it is understood that the gaseous pyrolytic stream necessarily comprises water, i.e. in the form of water vapor/steam.
ii) introducing the gaseous pyrolytic stream 112 into a separation unit comprised of condensers 130 and 134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
iii) recirculating a substantially water-free liquid coolant stream, i.e. undecane, from an outlet of the separation unit 130/134 to an inlet of the separation unit 130/134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
iv) recovering the liquid product (bio-oil) from the separation unit 130/134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]). Although it is not explicitly taught, it is understood that substantially all of the water present in the gaseous pyrolytic stream will necessarily be recovered from the separation unit 130/134 in either a first stream consisting the liquid product (bio-oil) and/or in a second stream consisting of a non-condensed portion of the gaseous water, as there is no other output from the separation unit 130/134.
Belanger does not explicitly teach that the liquid pyrolysis product (bio-oil) is a low-formaldehyde product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. However, the nature of the product produced by the claimed method is understood to be inherent result thereof. As discussed above, Belanger anticipates all of the active method steps of claim 3. Therefore, Belanger’s method necessarily yields the same results as the claimed method. In other words, because the method of Belanger anticipates all the active method steps of claim 1, the method of Belanger necessarily produces the same product as the claimed method, i.e. a low-formaldehyde product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. Examiner notes that suggesting otherwise would necessarily also suggest that the method of claim 3 omits method steps and/or elements that are necessary to obtain the low-formaldehyde product.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger in view of evidence from Czernik et al. (“Overview of Applications of Biomass Fast Pyrolysis Oil”), hereafter referred to as Czernik.
With regard to claim 10: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
	In Belanger, the low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). Said bio-oil is produced through a step of fast pyrolysis, aka flash pyrolysis (paragraphs [0015] and [0040]).
	Czernik teaches applications for bio-oil obtained from fast pyrolysis processes (abstract). Czernik teaches that bio-oil from fast pyrolysis contains browning agents such as glycolaldehyde (Paragraph 2 of section titled “chemicals from fractionation of Bio-oil”, paragraph 1 of section titled “Specific Chemicals from Bio-oil”).
In view of the forgoing, it is clear that Belanger’s low-formaldehyde product (bio-oil product) is, i.e. includes, a browning agent.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger in view of evidence from Czernik and Stradal et al. (US 5,252,188), hereafter referred to as Stradal.
With regard to claims 10 and 11: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
	In Belanger, the low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). Said bio-oil is produced through a step of fast pyrolysis, aka flash pyrolysis (paragraphs [0015] and [0040]).
	Czernik teaches applications for bio-oil obtained from fast pyrolysis processes (abstract). Czernik teaches that bio-oil from fast pyrolysis contains browning agents such as glycolaldehyde (Paragraph 2 of section titled “chemicals from fractionation of Bio-oil”, paragraph 1 of section titled “Specific Chemicals from Bio-oil”).
In view of the forgoing, it is clear that Belanger’s low-formaldehyde product (bio-oil product) is, i.e. includes, a browning agent. Said browning agent, glycolaldehyde (hydroxyacetaldehyde), may be used to brown food heated by a microwave as evidenced by Stradal (Column 4 Lines 19-30, Column 7 lines 51-57, Column 7 Line 65-Column 8 Line 10). Thus, said browning agent, glycolaldehyde (hydroxyacetaldehyde), qualifies as a microwave browning agent.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger in view of evidence from Giroux (US 2002/0132972).
	With regard to claims 13 and 20: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
	In Belanger, the low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). Said bio-oil is produced through a step of fast pyrolysis, aka flash pyrolysis (paragraphs [0015] and [0040]). 
Giroux teaches that bio-oil (aka liquid pitch product) can be processed into so called “natural resins” (NR) (abstract, paragraphs [0015], [0035]), and that such NR “can be used as a substitute for some of the phenol in phenol/formaldehyde, phenol urea formaldehyde, and phenol melamine urea formaldehyde resins used as adhesives in the manufacture of wood products,” (paragraph [0017]). Thus, it is clear from Giroux that bio-oil can be processed into a binder and/or a plastic.
In view of the forgoing, it is clear that Belanger’s low-formaldehyde product (bio-oil product) can be processed into a binder and/or a plastic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger in view of evidence from Shaw et al. (SOLUBILITY DATA SERIES, Volume 38, HYDROCARBONS WITH WATER AND SEAWATER, Part II: Hydrocarbons C8 to C36), hereafter referred to as Shaw, and in view of evidence from Piskorz et al. (US 5,728,271), hereafter referred to as Piskorz. 
OR IN THE ALTERNATIVE, under 35 U.S.C. 103 as being unpatentable over Belanger in view of Piskorz, and in view of evidence from Shaw. 
With regard to claim 2: Belanger teaches a method of producing a liquid pyrolysis product (bio-oil) (abstract, Figure 1, paragraphs [0040]-[0043]), the method comprising:
i) pyrolyzing biomass (wood) using a pyrolyzer 110 to form gaseous pyrolysis products (gases) 112 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
ii) introducing the gaseous pyrolysis products into a separation unit comprised of condensers 130 and 134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
iii) recirculating a liquid coolant, i.e. undecane, from an outlet of the separation unit 130/134 to an inlet of the separation unit 130/134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]). The coolant, undecane, has a water solubility of 69 ppm water (69 mg/kg) at 25 °C as evidenced by Shaw (see Page 328, tabled titled “solubility of water in undecane”).
iv) recovering the liquid product (bio-oil) from the separation unit 130/134 (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]).
Belanger does not explicitly teach that at least 50% of the gaseous pyrolysis products from the separation unit are recovered in the liquid product. However, Belanger does teach that the pyrolysis process to which the feed is subjected is a fast/flash pyrolysis (paragraphs [0015] and [0040]).
“Fast pyrolysis of wood or other biomass provides a high yield (70-90%) of a primary liquid product,” (Piskorz: Column 2 Lines 60-63). In view of the forgoing evidence from Piskorz, it is clear that the majority of the gaseous pyrolysis products in Belanger are condensable liquid products which will be condensed and removed from the condenser. Further explanation is provided below.
Because Belanger’s pyrolysis process is a fast/flash pyrolysis process it is clear that 70%-90% of the biomass fed into the pyrolyzer is converted into liquid products which will be obtained in the liquid leaving the separation unit 130/134, which the remaining 30-10% of the feed being converted into char and non-condensable gases. If 70-90% of the feed is converted to condensable liquid product, then no more than 30-10% of the feed can be converted to non-condensable gases. In reality, the actual yield of non-condensable gases will be less than 30-10%, due to the inevitable yield of char from the pyrolysis process. Regardless, the gaseous pyrolysis products leaving the pyrolysis prior to separation (condensation of the condensable fraction), will necessarily comprise more than 50 wt% condensable liquid product, i.e. at least 70% condensable liquid product. It is understood that substantially all of this condensable liquid product will be condensed within and recovered in the liquid product from the separation unit 130/134, as said separation unit is intended to condense condensable liquid bio-oil components from the in the gaseous pyrolysis products (Figure 1, paragraphs [0015]-[0018] and [0040]-[0043]). Thus, it is understood that at least 50% of the gaseous pyrolysis products will be condensed and recovered in the liquid product from the separation unit 130/136.
In the alternative, i.e. in the unlikely case that at least 50% of the gaseous pyrolysis products from the separation unit are NOT recovered in the liquid product, the teachings of Piskorz described above indicate that fast pyrolysis can be used to generate a gaseous product comprising more than 50 wt% condensable bio-oil products. Belanger is explicitly concerned with specifically the condensable bio-oil product of pyrolysis (Paragraphs [0001] and [0008]). Thus, it is clearly desirable in Piskorz to maximize the yield and the recovery of the condensable bio-oil product (i.e. by condensation of said condensable product from pyrolysis gas). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
If it were not already so in base Belanger, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger by maximizing the yield and the condensable bio-oil product, i.e. such that more than 50% of the gaseous pyrolysis products will be condensed and recovered in the liquid product from the separation unit 130/136, in order to obtain a process wherein greater amount of the desired bio-oil product is obtained.
Belanger (or modified Belanger) does not explicitly teach that the liquid pyrolysis product (bio-oil) is a low-formaldehyde liquid product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. However, the nature of the product produced by the claimed method is understood to be inherent result thereof. As discussed above, Belanger (or modified Belanger) anticipates (or at least includes) all of the active method steps of claim 2. Therefore, Belanger’s method (or modified Belanger’s method) necessarily yields the same results as the claimed method. In other words, because the method of Belanger (or modified Belanger) anticipates (or at least includes) all the active method steps of claim 2, the method of Belanger (or modified Belanger) necessarily produces the same product as the claimed method, i.e. a low-formaldehyde liquid product having a ratio of no more than 150 ppm formaldehyde per 1 °BX of the low-formaldehyde product. Examiner notes that suggesting otherwise would necessarily also suggest that the method of claim 2 omits method steps and/or elements that are necessary to obtain the low-formaldehyde product.

Claims 4, 5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Stradal.
With regard to claims 4 and 5: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
Belanger is silent to the one or more sugars comprising a simple sugar (i.e. glucose, fructose, galactose, sucrose, lactose, maltose, etc.). 
However, it is notoriously well known in the art to subject simple sugars to fast pyrolysis processes in order to obtain a bio-oil product rich in glycolaldehyde (hydroxyacetaldehyde), a useful browning agent. For example, Stradal teaches a process of subjecting carbohydrate-containing feedstock to fast pyrolysis to produce a product having an increased hydroxyacetaldehyde (HHA) concentration, relative to products obtained from the pyrolysis of wood which may be used as a food browning agent (abstract, Column 2 Lines 55-68). Stradal teaches that simple sugars such as glucose, lactose, sucrose, etc. can be used as the carbohydrate-containing feed (Column 3 Lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger in view of Stradal by replacing the wood biomass feed of Belanger with a simple sugar feed comprising one or more simple sugars, e.g. glucose, lactose, sucrose, in order to obtain a process which obtains a low-formaldehyde product (bio-oil product) having an increased concentration of the useful browning agent glycolaldehyde (hydroxyacetaldehyde), relative to the product produced from the pyrolysis of wood.
With regard to claims 4 and 7: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
Belanger is silent to the biomass being one or more starches comprising corn starch, potato starch, wheat starch, oat starch, tapioca starch, and/or rice starch.
However, it is notoriously well known in the art to subject starches to fast pyrolysis processes in order to obtain a bio-oil product rich in glycolaldehyde (hydroxyacetaldehyde), a useful browning agent. For example, Stradal teaches a process of subjecting carbohydrate-containing feedstock to fast pyrolysis to produce a product having an increased hydroxyacetaldehyde (HAA) concentration, relative to products obtained from the pyrolysis of wood which may be used as a food browning agent (abstract, Column 2 Lines 55-68). Stradal teaches that starches can be used as the carbohydrate-containing feed (Column 3 Lines 45-60).
Stradal does not reference the starches being corn starch, potato starch, wheat starch, oat starch, tapioca starch, and/or rice starch. However, all of said starches are notoriously well-known. It goes without saying that said starches are understood to be starches. Thus, a person having ordinary skill in the art would expect any and all of corn starch, potato starch, wheat starch, oat starch, tapioca starch, and rice starch to be suitable carbohydrate-containing feedstocks for producing an increased HHA concentration product. Examiner notes that the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger in view of Stradal by replacing the wood biomass feed of Belanger with a starch feed comprising one or more of corn starch, potato starch, wheat starch, oat starch, tapioca starch, and rice starch, in order to obtain a process which obtains a low-formaldehyde product (bio-oil product) having an increased concentration of the useful browning agent glycolaldehyde (hydroxyacetaldehyde), relative to the product produced from the pyrolysis of wood.
With regard to claim 10 and 11: In modified Belanger, as modified in view of Stradal as set forth in the rejections of claims 4 and 5 or, alternatively, claims 4 and 7 above, the low-formaldehyde product (bio-oil product) is, i.e. includes, a browning agent, i.e. glycolaldehyde (hydroxyacetaldehyde). Said browning agent, glycolaldehyde (hydroxyacetaldehyde), may be used to brown food heated by a microwave (Column 4 Lines 19-30, Column 7 lines 51-57, Column 7 Line 65-Column 8 Line 10). Thus, said browning agent, glycolaldehyde (hydroxyacetaldehyde), qualifies as a microwave browning agent. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Piskorz.
With regard to claim 9: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
Belanger does not explicitly teach that the biomass feed is in the form of a particulate solid, nor does Belanger teach that the particulate solid is provided in a carrier gas.
However, Belanger does teach that the pyrolysis process to which the feed is subjected is a fast/flash pyrolysis (paragraphs [0015] and [0040]). Belanger does not explicitly describe the specific type of fast pyrolysis used. Thus, a person having ordinary skill in the art would be required to look to other prior art references for suggestions on how fast pyrolysis can be carried out. An extremely common form of fast/flash pyrolysis is fluidized bed pyrolysis, wherein a feed of particulate carbonaceous material is contacted with a hot carrier gas in a fluidized bed reactor. For example, Piskorz teaches a process carrying out fast pyrolysis in a fluidized bed reactor, wherein the process comprises feeding biomass in particulate form into a fluidized bed reactor where it is contacted with a carrier gas (fluidizing gas) (Abstract, Column 9 Lines 9-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger in view of Piskorz by configuring the fast pyrolysis process of Belanger as being a fluidized bed pyrolysis process, i.e. a fluidized bed pyrolysis process wherein the biomass feed is in the form of a particulate solid, and wherein said particulate solid is provided in a carrier gas, in order to obtain a process wherein the pyrolysis is a fast pyrolysis, as is desired in Belanger. 

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Giroux.
With regard to claim 12: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
Belanger does not explicitly teach that the low-formaldehyde product is a binder.
Giroux teaches that bio-oil (aka liquid pitch product) can be processed into so called “natural resins” (NR) (abstract, paragraphs [0015], [0035]), and that such NR “can be used as a substitute for some of the phenol in phenol/formaldehyde, phenol urea formaldehyde, and phenol melamine urea formaldehyde resins used as adhesives in the manufacture of wood products,” (paragraph [0017]). Thus, it is clear from Giroux that bio-oil can be processed into a binder and/or a plastic.
In view of the forgoing, it is clear that Belanger’s low-formaldehyde product (bio-oil product) can be processed into a binder and/or a plastic, i.e. a binder and/or a plastic can be derived from the low-formaldehyde product of Belanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger in view of Giroux by producing the low-formaldehyde product (bio-oil product) into a binder, in order to obtain a useful binder product from said low-formaldehyde product (bio-oil product), as is established as being possible by the teachings of Giroux.
In Belanger modified in view of Giroux as such, the low-formaldehyde product, i.e. said product after being used to form the binder, is a binder. 
With regard to claim 14: Belanger teaches all of the limitations of claim 1 as discussed in the 102 rejection thereof above.
Belanger is silent to a binder being derived from the low-formaldehyde product.
	In Belanger, the low-formaldehyde product is bio-oil (paragraphs [0040]-[0042]). Said bio-oil is produced through a step of fast pyrolysis, aka flash pyrolysis (paragraphs [0015] and [0040]). 
Giroux teaches that bio-oil (aka liquid pitch product) can be processed into so called “natural resins” (NR) (abstract, paragraphs [0015], [0035]), and that such NR “can be used as a substitute for some of the phenol in phenol/formaldehyde, phenol urea formaldehyde, and phenol melamine urea formaldehyde resins used as adhesives in the manufacture of wood products,” (paragraph [0017]). Thus, it is clear from Giroux that bio-oil can be processed into a binder and/or a plastic.
In view of the forgoing, it is clear that Belanger’s low-formaldehyde product (bio-oil product) can be processed into a binder and/or a plastic, i.e. a binder and/or a plastic can be derived from the low-formaldehyde product of Belanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Belanger in view of Giroux by producing the low-formaldehyde product (bio-oil product) into a binder, in order to obtain a useful binder product from said low-formaldehyde product (bio-oil product), as is established as being possible by the teachings of Giroux.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belanger et al. (US 10,589,187) is the granted patent corresponding to the Belanger PG pub relied upon in the prior art rejections above. 
Belanger et al. (US 2015/0107150) and corresponding patent US 10,767,114 disclose similar subject matter to the Belanger PG pub relied upon in the prior art rejections above.
The prior art contains a large number of patent documents which share at least one inventor with the present Application. Many of said patent documents disclose methods of pyrolysing biomass produce biomass, the methods comprising: subjecting biomass to to produce gaseous pyrolysis products, and at least partially condensing said gaseous pyrolysis products in one or more direct contact condenser to obtain one or more liquid bio-oil products. Said references are: US 5792340 A; US 5952029 A; US 6316040 B1; US 5961786 A; US 20020132972 A1; US 6326461 B1; US 6555649 B2; US 6844420 B1; US 6485841 B1; US 20040097369 A1; US 7199080 B2; US 20070125369 A1; US 7270743 B2; US 20090139851 A1; US 20110123407 A1; US 20150191656 A1; US 20180030356 A1; US 20200190406 A1; US 7905990 B2; US 8961743 B2; US 9631145 B2; US 10544368 B2; US 7572365 B2; US 7572362 B2; US 20090266380 A1; US 20100236915 A1; US 8097090 B2; US 8726443 B2; US 8062503 B2; US 9005428 B2; US 20120012039 A1; US 20130327629 A1; US 8499702 B2; US 9422478 B2; US 8105482 B1; US 9719021 B2; US 20130145683 A1; US 20150000186 A1; US 20150004062 A1; US 20150004067 A1; US 20150005548 A1; US 20150005549 A1; US 20150059235 A1; US 20150065759 A1; US 20150065760 A1; US 20150066731 A1; US 20150068107 A1; US 20160040080 A1; US 20160355739 A1; US 20190078026 A1; US 20200255746 A1; US 9102888 B2; US 9102889 B2; US 9102890 B2; US 9109177 B2; US 9120988 B2; US 9120989 B2; US 9120990 B2; US 9127223 B2; US 9127224 B2; US 9410091 B2; US 9422485 B2; US 9969942 B2; US 10570340 B2; US 10975315 B2; US 20130152455 A1; US 8940060 B2; US 20130333278 A1; US 8519205 B2; US 20140001026 A1; US 9670413 B2; US 20140053456 A1; US 20150005547 A1; US 20170275545 A1; US 10633606 B2; US 10640719 B2; US 9127208 B2; US 9809564 B2; US 20170051912 A1; US 20190162404 A1; US 10337726 B2; US 10948179 B2; US 20180334618 A1; US 20200010764 A1; US 10400176 B2; US 10982152 B2; US 20190144773 A1; US 20210189247 A1; and US 20210348065 A1.
Examiner notes that, due to the large body of prior art for which the present inventors are responsible, it is possible that one ore more relevant references have been inadvertently excluded from this list. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772